



ROYALTY AGREEMENT




This Royalty Agreement (the “Agreement”) is made and entered into as of December
29, 2006, by and among Essendon Capital Ltd., a privately held company
incorporated in Samoa (“Essendon”), Carlton Corp., a privately held company
incorporated in the Republic of Seychelles (“Carlton”) and Concord International
Inc., a privately held company incorporated in the Bahamas (“Concord”, and
together with Essendon and Carlton, the “Thatcher Shareholders”), Thatcher
Mining Private Ltd., a company incorporated in Singapore (“Thatcher”), and KAL
Energy, Inc., a Delaware corporation (“KAL”), (hereinafter referred to
collectively as the “Parties” and individually as a “Party”).




RECITALS




A.

The Parties entered into an Agreement and Plan of Reorganization dated December
29, 2006 (the “Acquisition Agreement”), pursuant to which KAL acquired all of
the outstanding shares of Thatcher from the Thatcher Shareholders, and Thatcher
became a wholly owned subsidiary of KAL.




B.

Thatcher has rights to certain coal mining concessions in Indonesia, as more
fully described in Exhibit A attached hereto (the “Mining Concessions”), of
which KAL shall be the owner, following the closing of the Acquisition
Agreement.




C.

Pursuant to the terms and conditions of the Acquisition Agreement, KAL desires
to pay, and the Thatcher Shareholders desire to receive, certain royalty
payments in connection with the production of thermal coal by KAL pursuant to
the Mining Concessions following the closing of the Acquisition Agreement.




NOW, THEREFORE, in consideration of the foregoing recitals, the Parties hereto
hereby agree as follows:




1.

Definitions

1.1

Affiliate.  “Affiliate” shall mean any entity which controls, is controlled by
or is under common control with another entity.

1.2

Product.  “Product” shall mean thermal coal, to be mined from certain locations
in East Kalimantan, Indonesia pursuant to the Mining Concessions.

1.3

Third Party.  “Third Party” shall mean any individual, corporation, partnership,
trust or other business organization or entity, and any other recognized
organization other than the Parties hereto and their Affiliates.

2.

Royalties

2.1

Royalties on Production by KAL, Thatcher or their Affiliates.  The Thatcher
Shareholders hereby designate Concord International, Inc., a privately-held
Bahamas corporation (“Concord”) as the exclusive  recipient of royalty payments
from KAL in the amount of U.S. $0.40 per metric ton of the Product that is
produced by KAL, Thatcher or their Affiliates pursuant to the Mining Concessions
during each calendar quarter during the term of this Agreement; provided that
amount of the royalty payments shall be adjusted in accordance with the Consumer
Price Index published by the Bureau of Labor Statistics of the U.S. Department
of





- 1 -




--------------------------------------------------------------------------------

Labor (the “Royalty”).  The entire amount of the Royalty shall be payable
directly and exclusively  to Concord, unless otherwise agreed by the Parties.  

2.2

Reports and Payment.  Within forty-five (45) days following the end of each
calendar quarter, KAL shall furnish to each of the Thatcher Shareholders a
report setting forth the gross production of the Product in metric tons for such
period and a calculation of the Royalty and other amounts due, if any.  Such
report shall be accompanied by reasonably satisfactory evidence of payment of
such amounts for such period to Concord.  Payment of the Royalty shall be made
to Concord no later than thirty (30) days following the end of each calendar
quarter.

2.3

Records.  KAL shall keep accurate and complete records with respect to which the
payments hereunder are determined pursuant to this Agreement for a period of
three (3) years following the in which such payments were made.

2.4

Accountants Review.  Thatcher Shareholders shall have the right to nominate an
independent accountant reasonably acceptable to KAL, to have access to the
records of KAL during reasonable business hours, for purposes of verifying, at
Thatcher Shareholders’ expense, the payments due to Thatcher Shareholders.

2.5

Taxes.  Any and all taxes levied by a proper taxing authority and paid by KAL
(or its Affiliates) on account of royalties accruing to Thatcher Shareholders
under this Agreement, remittable from a country in which provision is made in
the law or by regulation for withholding of taxes, will be deducted from
royalties paid by KAL, provided that proof of payment is secured and promptly
sent to Thatcher Shareholders as evidence of such payment.

2.6

Governmental Royalty Limitations.  If the Royalty specified herein should exceed
the permissible rate established in any country which requires government
approval for royalty remittance, the Royalty shall be adjusted to the highest
legally permissible or governmentally approved rate.

2.7

Payable in United States Funds.  All payments of Royalty shall be made in United
States funds.

2.8

Sale of KAL.  If at any time during the term of this Agreement, KAL shall be
acquired by a Third Party (whether by purchase of stock, purchase of
substantially all assets, merger or consolidation), KAL shall have the surviving
entity assume KAL’s obligations hereunder, and such entity shall continue to pay
the Royalty to Concord in accordance with this Agreement.

3.

Confidentiality

3.1

Confidential Information.  Confidential information shall consist of any
information designated as confidential and relating to the Product, and include
the reports and payments hereunder.  Thatcher Shareholders shall not use any
confidential information other than to exercise its rights hereunder, or
disclose confidential information to any Third Party without the prior written
consent of KAL.

3.2

Exceptions.  The restrictions set forth in Section 3.1 shall not apply to
confidential information that (i) becomes generally known to the public
subsequent to the date hereof through no wrongful act or omission of Thatcher
Shareholders, (ii) is disclosed by





- 2 -




--------------------------------------------------------------------------------

Thatcher Shareholders pursuant to the order or requirement of a court,
administrative agency or governmental body, provided, however, that Thatcher
Shareholders shall provide prompt notice thereof to KAL to enable KAL to seek a
protective order or otherwise prevent such disclosure, or (iii) has been
approved for release in writing by KAL.

3.3

Remedies.  Any breach of the restrictions contained in this Section 3 is a
breach of this Agreement which may cause irreparable harm to KAL entitling KAL
to injunctive relief in addition to all legal remedies.

4.

Miscellaneous Provisions

4.1

Assignment.  Except as otherwise specifically provided for in this Agreement,
neither this Agreement nor any or all of the rights and obligations of a Party
hereunder shall be assigned, delegated, sold, transferred, or otherwise disposed
of, by operation of law or otherwise, without the prior written consent of the
other Party (which consent shall not unreasonably be withheld or delayed), and
any attempted assignment, delegation, sale, transfer, or other disposition, by
operation of Law or otherwise, of this Agreement or of any rights or obligations
hereunder contrary to this Section 4.1 shall be void and without force or
effect.  This Agreement shall be binding upon and inure to the benefit of each
Party and its permitted successors and assigns.  Each Party shall be responsible
for the compliance by its Affiliates with the terms and conditions of this
Agreement.

4.2

Governing Law.   This Agreement shall be governed by and construed in accordance
with the laws of California in the United States, applicable therein
irrespective of any conflicts of law principles.

4.3

Arbitration.  The Parties shall mutually consult in good faith in an attempt to
settle amicably in the spirit of co-operation any and all disputes arising out
of or in connection with this Agreement or questions regarding the
interpretation of the provisions hereof.  Each dispute arising out of or in
connection with this Agreement or question regarding the interpretation hereof
which cannot be settled amicably within two (2) months from the date of
notification of either Party to the other of such dispute or question, which
notice shall specify the details of such dispute or question, shall be finally
settled by binding arbitration, in English, before the London Court of
International Arbitration, in accordance with the London Court of International
Arbitration Rules.  The costs of any arbitration, including administrative and
arbitrators’ fees, shall be shared equally by the Parties and each Party shall
bear its own costs and attorneys’ and witness’ fees provided, however, that the
prevailing Party, if determined by the arbitrator(s), shall be entitled to an
award against the other Party in the amount of the prevailing Party’s costs
(including arbitration costs) and reasonable attorney’s fees.  The arbitration
carried out hereunder shall apply to the exclusion of regular legal means,
provided that the rights of the Parties in urgent situations in which time is of
the essence to obtain proper remedies in courts of law or equity in the courts
of [the United Kingdom] shall remain unimpaired.  There shall be no appeal from
the decision or findings of the arbitrator(s), which shall be final and binding
upon the Parties and may be entered in any court having proper jurisdiction.

4.4

Waiver.  Any delay or failure in enforcing a Party's rights under this Agreement
or any waiver as to a particular default or other matter shall not constitute a
waiver of such Party's rights to the future enforcement of its rights under this
Agreement, nor operate to bar the exercise or enforcement thereof at any time or
times thereafter, excepting only as to an express written and signed waiver as
to a particular matter for a particular period of time.





- 3 -




--------------------------------------------------------------------------------

4.5

Independent Relationship.  Nothing herein contained shall be deemed to create an
employment, agency, joint venture or partnership relationship between the
Parties hereto or any of their agents or employees, or any other legal
arrangement that would impose liability upon one Party for the act or failure to
act of the other Party and the Parties agree to conduct their respective affairs
accordingly.  Neither Party shall have any power to enter into any contracts or
commitments or to incur any liabilities in the name of, or on behalf of, the
other Party, or to bind the other Party in any respect whatsoever.

4.6

Entire Agreement; Amendment.  This Agreement, including the Schedules hereto and
the Share Purchase Agreement and related instruments, sets forth the complete,
final and exclusive agreement and all the covenants, promises, agreements,
warranties, representations, conditions and understandings between the Parties
hereto and supersedes and terminates all prior agreements, writings and
understandings between the Parties, provided that.  Except for as set forth in
the Acquisition Agreement, there are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as are set forth herein and therein.  No
terms or provisions of this Agreement shall be varied or modified and no
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by an authorized
officer of each Party.

4.7

Notices.  Each notice required or permitted to be given or sent under this
Agreement shall be given by facsimile transmission (with confirmation copy by
registered first-class mail) or by registered or overnight courier (return
receipt requested), to the Parties at the addresses first above-mentioned and/or
the facsimile numbers indicated below.

If to KAL, to:

4526 Underwood Avenue

North Vancouver  
Canada  V7K 252

Attn: ________________

Facsimile: ____________




With a copy to:

_____________________

_____________________

Attn: ________________

Facsimile: ____________




If to Thatcher, to:




Unit 6, 79 Baker St.

London, W1U 6RG

United Kingdom

Attn: Andrew Caminschi

Facsimile: +44 (0)20 7935 2523




With a copy to:




Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600





- 4 -




--------------------------------------------------------------------------------

Newport Beach, California 92660

Attn: Shivbir S. Grewal

Facsimile: (949) 725-4100




If to Carlton:

Suite 13, First Floor

Olaiji Trade Centre

Francis Rachel Street

Victoria, Mahe

Republic of Seychelles

Attn: Gail Waters

Facsimile: _______________




If to Concord:

Saffery Square

Suite 205, Bank Lane

Nassau, Bahamas

Attn: Charlene Huggins

Facsimile: _______________




If to Essendon:

Essendon Capital Ltd.

Level 2, Nia Mall

Vaea Street

Vpia, Samoa

Attn: Carol Tennant

Facsimile: _______________




Any such notice shall be deemed to have been received on the earlier of the date
actually received or the date five (5) days after the same was posted or sent.
 Either Party may change its address or its facsimile number by giving the other
Party written notice, delivered in accordance with this Section.

4.8

Duration.  Unless otherwise terminated by operation of law or by mutual
agreement of the Parties, this Agreement is in effect from the date first set
forth above and remains in effect for the life of the Mining Concessions.

4.9

Force Majeure.  Failure of any Party to perform its obligations under this
Agreement (except the obligation to make payments when properly due) shall not
subject such Party to any liability or place it in breach of any term or
condition of this Agreement to the other Party if such failure is caused by any
cause beyond the reasonable control of such non-performing Party, including
without limitation acts of God, fire, explosion, flood, drought, war, riot,
sabotage, embargo, strikes or other labor trouble, failure in whole or in part
of suppliers to deliver on schedule materials, equipment or machinery,
interruption of or delay in transportation, a national health emergency or
compliance with any order or regulation of any government entity acting with
color of right; provided however, that the Party affected shall promptly notify
the other Party for the condition constituting force majeure as defined herein
and shall exert reasonable efforts to eliminate, cure and overcome any such
causes and to resume performance of its obligations with all possible speed.  If
a condition constituting force majeure as defined herein exists for more than





- 5 -




--------------------------------------------------------------------------------

ninety (90) consecutive days, the Parties shall meet to negotiate a mutually
satisfactory solution to the problem, if practicable.

4.10

Severability.  If any provision of this Agreement is declared invalid or
unenforceable by a court having competent jurisdiction, it is mutually agreed
that this Agreement shall endure except for the part declared invalid or
unenforceable by order of such court; provided, however, that in the event that
the terms and conditions of this Agreement are materially altered the Parties
will, in good faith, renegotiate the terms and conditions of this Agreement to
reasonably substitute such invalid or unenforceable provision in light of the
intent of this Agreement.

4.11

Recording.  Each Party shall have the right, at any time, to record, register,
or otherwise notify this Agreement in appropriate governmental or regulatory
offices in any jurisdiction relevant to KAL’s operations, redacted where
appropriate to protect the confidentiality of various provisions hereof, to the
extent permissible by law. KAL or Thatcher Shareholders, as the case may be,
shall provide reasonable assistance to the other in effecting such recording,
registering or notifying.

4.12

Further Actions.  Each Party agrees to execute, acknowledge and deliver such
further instruments and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement. KAL
and each Thatcher Shareholder will take such further action as the other Party
may request, all at the sole cost and expense of the requesting Party.

4.13

Counterparts.  This Agreement shall become binding when any one or more
counterparts hereof, individually or taken together, shall bear the signatures
of each of the Parties hereto.  This Agreement may be executed in any number of
counterparts, each of which shall be an original as against either Party whose
signature appears thereon, but all of which taken together shall constitute but
one and the same instrument.





- 6 -




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.




“KAL”

KAL Energy, Inc.,

a Delaware corporation




By: ___________________________

Name: _________________________

Title: __________________________

“Thatcher Shareholders”







Concord International Inc.




By: ___________________

Name: _________________

Title: _________________







Essendon Capital Ltd.




By: ___________________

Name: _________________

Title: _________________







Carlton Corp.




By: ___________________

Name: _________________

Title: __________________




“Thatcher”

Thatcher Mining Private Ltd.,

a Singapore corporation




By: ___________________________

Name: _________________________

Title: __________________________








- 7 -




--------------------------------------------------------------------------------

Exhibit A

Mining Concessions







The mining concession covered by this agreement shall include the two Indonesian
mining concession defined by the:




1)

DECREE OF REGENT OF KUTAI BARAT Number 545/K.597a/2006




2)

DECREE OF REGENT OF KUTAI BARAT Number 545/K.133/2005







The cover pages of these are attached for reference.








- 8 -




--------------------------------------------------------------------------------




[exh105002.gif] [exh105002.gif]





- 9 -




--------------------------------------------------------------------------------

[exh105004.gif] [exh105004.gif]





- 10 -


